Citation Nr: 1716642	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  10-41 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an intestinal, liver, kidney and blood disorder (currently claimed as abdominal pains), claimed as secondary to exposure to herbicides.

2.  Entitlement to service connection for an intestinal, liver, kidney and blood disorder (currently claimed as abdominal pains), claimed as secondary to exposure to herbicides.

3.  Entitlement to service connection for a bilateral leg disability.

4.  Entitlement to service connection for loss of teeth at the gum level, claimed as secondary to prescribed methadone.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1954 to May 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes for the record that the Veteran initiated an appeal of a September 2010 rating decision that denied service connection for depression and anxiety, prostate cancer, and a total disability rating based on individual unemployability due to service connected disability when he filed a Notice of Disagreement in September 2010.  See 38 C.F.R. §§ 20.200, 20.201.  He did not thereafter perfect this appeal by filing a Substantive Appeal following the RO's issuance of a Statement of the Case in May 2014.  See 38 C.F.R. §§ 20.200, 20.202.  Consequently, as this appeal has not been perfected for appellate review, the Board does not have jurisdiction over it and it will not be further addressed.  38 C.F.R. § 20.101.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  It was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issues of entitlement to service connection for an intestinal, liver, kidney and blood disorder and a bilateral leg disability are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 1995 rating decision, the AOJ denied service connection for an intestinal, liver, kidney and blood disorder (currently claimed as abdominal pains), claimed as secondary to exposure to herbicides. 

2.  The Veteran was notified of the March 1995 rating decision and of his appellate rights, but he did not appeal that determination.  There was also no new and material evidence received within one year of that determination. 

3.  The evidence received since the March 1995 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an intestinal, liver, kidney and blood disorder (currently claimed as abdominal pains), claimed as secondary to exposure to herbicides.


CONCLUSIONS OF LAW

1.  The March 1995 rating decision that denied service connection for an intestinal, liver, kidney and blood disorder (currently claimed as abdominal pains), claimed as secondary to exposure to herbicides, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016).

2.  Evidence received since the March 1995 rating decision is new and material and the claim for service connection for an intestinal, liver, kidney and blood disorder (currently claimed as abdominal pains), claimed as secondary to exposure to herbicides is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unappealed rating actions of the RO are final.  38 U.S.C.A. § 7105.  In order to reopen such a claim there must be added to the record "new and material evidence." 38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Additionally, the United States Court of Appeals for Veterans Claims has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In the instant case, the record shows that the Veteran initially filed a claim for service connection for a gastrointestinal disability in June 1979.  The RO denied this claim in November 1979 on the basis that the condition had resolved.  Thereafter, in January 1995, the Veteran filed a claim for service connection for an intestinal, liver, kidney and blood disorder claimed as secondary to exposure to herbicides.  The RO denied this claim in March 1995 and found that the available scientific and medical evidence did not support the conclusion that the claimed condition was associated with herbicide exposure and there was no other basis for service connection.  The medical evidence on file in March 1995 includes the Veteran's service treatment records which show gastrointestinal complaints and a September 1974 record noting the need to establish a diagnosis of chronic hepatitis with remission, or resolving acute hepatitis.  The evidence in March 1995 also includes an October 1979 VA examination report noting that the Veteran had no gastrointestinal pathology or diagnosis.  The Veteran did not appeal the March 1995 rating decision nor did he submit any additional evidence during the appeal period.  That decision was the last time the Veteran's claim was finally disallowed on any basis.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  Thus, the March 1995 rating decision is final.  38 C.F.R. § 20.1100.  

Since the final rating decision in March 1995, additional evidence has been received including records from 1998 to the present showing that the Veteran has pancreatitis characterized at times as acute and at times as chronic.  It also includes magnetic resonance (MRI) findings of the abdomen in August 1998 showing probable hemangioma on the right lobe of the liver and a possible pancreatic pseudocyst in the tail of the pancreas.  In addition, there are computed tomography (CAT) scan findings of the abdomen in November 2011 showing gastric and mesenteric varices.  This evidence is new and material as it shows that the Veteran has current gastrointestinal pathology and it thus raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for service connection for an intestinal, liver, kidney and blood disorder (currently claimed as abdominal pains), claimed as secondary to exposure to herbicides is reopened.


ORDER

The application to reopen the claim of entitlement to service connection for an intestinal, liver, kidney and blood disorder (currently claimed as abdominal pains), claimed as secondary to exposure to Agent Orange, is granted.


REMAND

Now that the claim of entitlement to service connection for an intestinal, liver, kidney and blood disorder (currently claimed as abdominal pains), claimed as secondary to exposure to Agent Orange, has been reopened, the Board finds that further development is warranted.  Such development in this case includes affording the Veteran a VA examination which is necessary to make a fully informed decision in this matter.  38 U.S.C.A. § 5103A(d).  Regarding this directive, the record shows that the Veteran failed to report to three examinations that he was scheduled for during the period from November 2009 to August 2010.  However, the record also shows that the Veteran's former representative explained to the AOJ in October 2010 that he missed the examinations due to illness and due to being out of town and that he wanted to be rescheduled for the examinations.  Accordingly, he should be afforded the opportunity to attend a VA examination.  Id.  

With respect to the issue of entitlement to service connection for loss of teeth, claimed as secondary to methadone, the evidence shows that the Veteran was prescribed methadone for gastrointestinal pain.  Thus, his claim for service connection for loss of teeth due to methadone use is inextricably intertwined with his claim for service connection for an intestinal, liver, kidney and blood disorder (presently claimed as abdominal pains).  Accordingly, his claim for service connection for loss of teeth due to methadone use must be deferred pending resolution of his claim for service connection for an intestinal, liver, kidney and blood disorder (presently claimed as abdominal pains), claimed as secondary to exposure to herbicides.  See Harris v. Derwinski, 1 Vet App 180 (1991).  

As far as the Veteran's claim for service connection for a bilateral leg disability, postservice treatment records reflect his complaints of leg pain and swelling.  They also show that he was found to have left leg pain consistent with shin splints in January 2008, and underwent surgery for varicose veins in January 2015.  However, there is additional evidence that shows that his bilateral leg symptoms may be associated with pancreatitis.  In this regard, a March 2008 gastroenterology record from Scott and White notes that the Veteran had been hospitalized back in 1999 for left lower extremity swelling and he was diagnosed as having acute pancreatitis with the possibility of chronic pancreatitis.  Accordingly, the Board finds that this issue, like the issue of entitlement to service connection for loss of teeth due to methadone use, is likewise inextricably intertwined with the issue of entitlement to service connection for an intestinal, liver, kidney and blood disorder (currently claimed as abdominal pains) and is therefore deferred pending resolution of such claim.  Harris v. Derwinski, 1 Vet App at 180.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed intestinal, liver, kidney and blood disorder (currently claimed as abdominal pains).  The examiner should review all pertinent evidence of record to include abdominal CT scan findings in July 1998, November 1999 and November 2001, and MRI findings in August 1998.  After conducting any additional tests deemed appropriate, provide an opinion regarding whether it is at least as likely as not (50% degree of probability or higher) that the Veteran has an intestinal, liver, kidney and blood disorder (currently claimed as abdominal pains) related to service.  

A complete rationale for all opinions must be provided.

2.  Inform the Veteran that pursuant to 38 C.F.R. § 3.655, failure to report for an examination in conjunction with an original compensation claim may result in a denial on the merits insofar as the claim will be decided on the evidence of record.

3.  After performing any additional development deemed appropriate, the AOJ should readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide them with an opportunity to respond.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


